EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of June 10, 2019 are hereby accepted as FORMAL.

The use of the terms LINUX® (e.g., see paragraph [25] of the specification) and IBM® (e.g., see paragraph [22] of the specification), each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant is urged to respect the rights of the holders of the trademarks identified above, and to amend the specification to refer to each of these trademarks properly, as 

Kim et al (‘013), cited herewith, is of general interest for showing a UAV that is used to monitor a construction site.

Sasson et al (‘173), cited herewith, is of general interest for showing the monitoring of construction sites using images.

Golparvar-Fard et al (‘058), cited herewith, is of general interest for showing the monitoring of progress at a construction site using images.

Pyznar (‘371), cited herewith, is of general interest for showing the remote monitoring of a structure using a drone.

Kean (‘137), cited herewith, is of general interest for showing the monitoring of a work site using a plurality of UAV’s (e.g., column 2, lines 40-45) and using radar (e.g., column 7, lines 1-4; column 8, lines 5-6).

The Anwar et al article, cited herewith, is of general interest for showing construction monitoring using drones and UAV’s.

The Ashour et al article, cited herewith, is of general interest for showing using a drone for inspection of construction sites.

The Howard et al article, cited herewith, is of general interest for showing the monitoring of construction sites with drones.

The Motawa et al article, cited herewith, is of general interest for showing the use of UAV’s in construction inspection.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An apparatus comprising: at least one processor; a memory coupled to the at least one processor; site specifications residing in the memory that include specifications for a construction site at each of a plurality of dates; and a progress tracker residing in the memory and executed by the at least one processor, the progress tracker comprising: a radio frequency (RF) analysis tool that deploys a plurality of unmanned aerial vehicles (UAVs) to the construction site to determine progress at the construction site, wherein a first of the plurality of UAVs comprises an RF emitter and a second of the plurality of UAVs comprises an RF receiver, wherein the first UAV is positioned to emit RF energy towards a structure on the construction site and the second UAV is positioned to receive the RF energy emitted by the first UAV that penetrates the structure, wherein the RF energy received by the second UAV is used by the RF analysis tool to generate, based on a database of material RF absorption data, progress specifications for the structure from which progress of construction of the structure is determined.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-9 depends ultimately from allowable, independent claim 1, each of dependent claims 2-9 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 10 is as follows:
“10. A method for determining progress at a construction site, the method comprising: providing site specifications that include specifications for a construction site at each of a plurality of dates; deploying a plurality of unmanned aerial vehicles (UAVs) to the construction site to determine progress at the construction site, wherein a first of the plurality of UAVs comprises an RF emitter and a second of the plurality of UAVs comprises an RF receiver; positioning the first UAV to emit RE energy towards a structure on the construction site; positioning the second UAV to receive the RE energy emitted by the first UAV that penetrates the structure; uploading the RE energy received by the second UAV; and analyzing the RE energy received by the second UAV to generate, based on a database of material RE absorption data and the site specifications, progress specifications for the structure from which progress of construction of the structure is determined.”  (Bold added).

In that each of dependent claims 11-18 depends ultimately from allowable, independent claim 10, each of dependent claims 11-18 is allowable for, at least, the reasons for which independent claim 10 is allowable.
The text of independent claim 19 is as follows
“19. A method for determining progress at a construction site, the method comprising: providing site specifications that include specifications for a construction site at each of a plurality of dates; providing a database of material RF absorption data; reading satellite imaging data for the construction site; determining from the site specifications expected progress based on a date; when progress at the construction site can be determined from the satellite imaging data, determining the progress at the construction site from the satellite imaging data and comparing the progress determined from the satellite imaging data to the expected progress; when progress at the construction site cannot be determined from the satellite imaging data: determining from the expected progress a number and type of unmanned aerial vehicles (UAVs) to perform RF scans at the construction site; determining from the site specifications, expected progress, and number and type of UAVs, a plurality of flight plans for a corresponding plurality of UAVs to perform a plurality of RF scans at the construction site; downloading the flight plans to the plurality of UAVs, wherein a first of the plurality of UAVs comprises an RE emitter and a second of the plurality of UAVs comprises an RF receiver; synchronizing the plurality of UAVs; programming each of the plurality of UAVs with a corresponding flight plan; deploying the plurality of UAVs to the construction site; the plurality of UAVs executing their respective flight plans, moving in a coordinated fashion to perform the plurality of RE scans at the construction site, Docket No. P2O18O1O1OUSO133wherein executing the respective flight plans by the first UAV and the second UAV comprises: positioning the first UAV to emit RF energy towards a structure on the construction site; positioning the second UAV to receive the RF energy emitted by the first UAV that penetrates the structure; uploading the RF energy received by the second UAV; and analyzing the RF energy received by the second UAV to generate, based on the database of material RF absorption data and the site specifications, progress specifications for the structure from which progress of construction of the structure is determined.”  (Bold added).
With respect to independent claim 19, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Dependent claim 20 is allowable, at least, in that it depends from allowable, independent claim 19.
The use of the word, “deltas” in each of dependent claims 8 and 17 is clear and definite in context in that the term would be readily understood by one of ordinary skill-in-the-art, especially taken in light of drawing Figure 9 and paragraph [0050] on page 20 of the specification, as merely the difference in measurements made at two different times.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648